Exhibit 10.2

SPORTSMAN’S WAREHOUSE HOLDINGS, INC.

2019 PERFORMANCE INCENTIVE PLAN

 

1. PURPOSE OF PLAN

The purpose of this Sportsman’s Warehouse Holdings, Inc. 2019 Performance
Incentive Plan (this “Plan”) of Sportsman’s Warehouse Holdings, Inc., a Delaware
corporation (the “Corporation”), is to promote the success of the Corporation by
providing an additional means through the grant of awards to attract, motivate,
retain and reward selected employees and other eligible persons and to enhance
the alignment of the interests of the selected participants with the interests
of the Corporation’s stockholders.

2. ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons.  An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws.  An Eligible Person who has been
granted an award (a “participant”) may, if otherwise eligible, be granted
additional awards if the Administrator shall so determine.  As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.

3. PLAN ADMINISTRATION

3.1



The Administrator.  This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator.  The “Administrator” means the
Board or one or more committees (or subcommittees, as the case may be) appointed
by the Board or another committee (within its delegated authority) to administer
all or certain aspects of this Plan.  Any such committee shall be comprised
solely of one or more directors or such number of directors as may be required
under applicable law.  A committee may delegate some or all of its authority to
another committee so constituted.  The Board or a committee comprised solely of
directors may also delegate, to the extent permitted by applicable law, to one
or more officers of the Corporation, its authority under this Plan.  The Board
or another committee (within its delegated authority) may delegate different
levels of authority to different committees or persons with administrative and
grant authority under this Plan.  Unless otherwise provided in the Bylaws of the
Corporation or the applicable charter of any Administrator: (a) a majority of
the members of the acting Administrator shall constitute a quorum, and (b) the
vote of a majority of the members present assuming the presence of a quorum or
the unanimous written consent of the members of the Administrator shall
constitute action by the acting Administrator.

3.2



Powers of the Administrator.  Subject to the express provisions of this Plan,
the Administrator is authorized and empowered to do all things necessary or
desirable in connection with the






authorization of awards and the administration of this Plan (in the case of a
committee or delegation to one or more officers, within any express limits on
the authority delegated to that committee or person(s)), including, without
limitation, the authority to:

(a)determine eligibility and, from among those persons determined to be
eligible, determine the particular Eligible Persons who will receive an award
under this Plan;

(b)grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of awards consistent with the
express limits of this Plan, establish the installment(s) (if any) in which such
awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that no
delayed exercisability or vesting is required, establish any applicable
performance-based exercisability or vesting requirements, determine the
circumstances in which any performance-based goals (or the applicable measure of
performance) will be adjusted and the nature and impact of any such adjustment,
determine the extent (if any) to which any applicable exercise and vesting
requirements have been satisfied, establish the events (if any) on which
exercisability or vesting may accelerate (which may include, without limitation,
retirement and other specified terminations of employment or services, or other
circumstances), and establish the events (if any) of termination, expiration or
reversion of such awards;

(c)approve the forms of any award agreements (which need not be identical either
as to type of award or among participants);

(d)construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations under this Plan and any such agreements,
further define the terms used in this Plan, and prescribe, amend and rescind
rules and regulations relating to the administration of this Plan or the awards
granted under this Plan;

(e)cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)accelerate, waive or extend the vesting or exercisability, or modify or
extend the term of, any or all such outstanding awards (in the case of options
or stock appreciation rights, within the maximum term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a retirement or other termination of employment
or services, or other circumstances) subject to any required consent under
Section 8.6.5;

(g)adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise waive or change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

(h)determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action to approve the award
(unless otherwise designated by the Administrator, the date of grant of an award
shall be the date upon which the Administrator took the action approving the
award);








(i)determine whether, and the extent to which, adjustments are required pursuant
to Section 7.1 hereof and take any other actions contemplated by Section 7 in
connection with the occurrence of an event of the type described in Section 7;

(j)acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and

(k)determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

3.3



Prohibition on Repricing.  Notwithstanding anything to the contrary in Section
3.2 and except for an adjustment pursuant to Section 7.1 or a repricing approved
by stockholders, in no case may the Administrator (1) amend an outstanding stock
option or SAR to reduce the exercise price or base price of the award, (2)
cancel, exchange, or surrender an outstanding stock option or SAR in exchange
for cash or other awards for the purpose of repricing the award, or (3) cancel,
exchange, or surrender an outstanding stock option or SAR in exchange for an
option or SAR with an exercise or base price that is less than the exercise or
base price of the original award.

3.4



Binding Determinations.  Any determination or other action taken by, or inaction
of, the Corporation, any Subsidiary, or the Administrator relating or pursuant
to this Plan (or any award made under this Plan) and within its authority
hereunder or under applicable law shall be within the absolute discretion of
that entity or body and shall be conclusive and binding upon all
persons.  Neither the Board nor any other Administrator, nor any member thereof
or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with this Plan (or any award made under this Plan), and all such
persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time.  Neither the Board
nor any other Administrator, nor any member thereof or person acting at the
direction thereof, nor the Corporation or any of its Subsidiaries, shall be
liable for any damages of a participant should an option intended as an ISO (as
defined below) fail to meet the requirements of the Internal Revenue Code of
1986, as amended (the “Code”), applicable to ISOs, should any other award(s)
fail to qualify for any intended tax treatment, should any award grant or other
action with respect thereto not satisfy Rule 16b-3 promulgated under the
Securities Exchange Act of 1934, as amended, or otherwise for any tax or other
liability imposed on a participant with respect to an award.

3.5



Reliance on Experts.  In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation.  No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.

3.6



Delegation.  The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

4. SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS








4.1



Shares Available.  Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares.  For purposes of this Plan, “Common Stock” shall mean the
common stock of the Corporation and such other securities or property as may
become the subject of awards under this Plan, or may become subject to such
awards, pursuant to an adjustment made under Section 7.1.

4.2



Aggregate Share Limit.  The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is equal to the sum of the following:

(1)3,500,000 shares of Common Stock, plus

(2)the number of shares of Common Stock available for additional award grant
purposes under the Corporation’s 2013 Performance Incentive Plan (the “2013
Plan”) as of the date of stockholder approval of this Plan (the “Stockholder
Approval Date”) and determined immediately prior to the termination of the
authority to grant new awards under the 2013 Plan as of the Stockholder Approval
Date, plus

(3)the number of any shares subject to restricted stock unit awards granted
under the 2013 Plan that are outstanding and unvested on the Stockholder
Approval Date that are forfeited, terminated, cancelled or otherwise reacquired
by the Corporation without having become vested, plus any shares that are
withheld or reacquired by the Corporation to satisfy the tax withholding
obligations related to any award granted under the 2013 Plan that is outstanding
and unvested on the Stockholder Approval Date;

provided that in no event shall the Share Limit exceed 4,427,492 shares (which
is the sum of the 3,500,000 shares set forth above, plus the number of shares
available under the 2013 Plan for additional award grant purposes as of the
Effective Date (as such term is defined in Section 8.6.1), plus the aggregate
number of shares subject to awards previously granted and outstanding under the
2013 Plan as of the Effective Date).

4.3



Additional Share Limits.  The following limits also apply with respect to awards
granted under this Plan.  These limits are in addition to, not in lieu of, the
aggregate Share Limit in Section 4.2.

(a)The maximum number of shares of Common Stock that may be delivered pursuant
to options qualified as incentive stock options granted under this Plan is
3,500,000 shares.

(b)Awards that are granted under this Plan during any one calendar year to any
person who, on the grant date of the award, is a non-employee director are
subject to the limits of this Section 4.3(b).  The maximum number of shares of
Common Stock subject to those awards that are granted under this Plan during any
one calendar year to an individual who, on the grant date of the award, is a
non-employee director is the number of shares that produce a grant date fair
value for the award that, when combined with the grant date fair value of any
other awards granted under this Plan during that same calendar year to that
individual in his or her capacity as a non-employee director, is $125,000;
provided that this limit is $200,000 as to (1) a non-employee director who is
serving as the independent Chair of the Board or as a lead independent director
at the time the applicable grant is made or (2) any new non-employee director
for the calendar year in which the non-employee director is first elected or
appointed to the Board.  For purposes of this Section 4.3(b), a “non-employee
director” is an individual who, on the grant date of the award, is a member of
the Board who is not then an officer or employee of the Corporation or one of
its Subsidiaries.  For purposes of this Section 4.3(b), “grant date fair value”
means the value of the award as of the date of grant of the award and as
determined using the equity award valuation principles applied in the
Corporation’s financial reporting.  The limits of this Section 4.3(b) do not
apply to, and shall be determined without taking into account, any award granted
to an individual who, on the grant date of the award, is an officer or employee
of the Corporation or one of its






Subsidiaries.  The limits of this Section 4.3(b) apply on an individual basis
and not on an aggregate basis to all non-employee directors as a group.

4.4



Share-Limit Counting Rules.  The Share Limit shall be subject to the following
provisions of this Section 4.4:

(a)Shares that are subject to or underlie awards granted under this Plan which
expire or for any reason are cancelled or terminated, are forfeited, fail to
vest, or for any other reason are not paid or delivered under this Plan shall
not be counted against the Share Limit and shall be available for subsequent
awards under this Plan. 

(b)Except as provided below, to the extent that shares of Common Stock are
delivered pursuant to the exercise of a stock appreciation right granted under
this Plan, the number of underlying shares which are actually issued in payment
of the award shall be counted against the Share Limit.  (For purposes of
clarity, if a stock appreciation right relates to 100,000 shares and is
exercised in full at a time when the payment due to the participant is 15,000
shares, 15,000 shares shall be counted against the Share Limit with respect to
such exercise and the 85,000 shares not issued shall not be counted against the
Share Limit and shall be available for subsequent awards under this Plan.) 

(c)Shares that are exchanged by a participant or withheld by the Corporation as
full or partial payment in connection with any award granted under this Plan, as
well as any shares exchanged by a participant or withheld by the Corporation or
one of its Subsidiaries to satisfy the tax withholding obligations related to
any award granted under this Plan, shall not be counted against the Share Limit
and shall be available for subsequent awards under this Plan.

(d)To the extent that an award granted under this Plan is settled in cash or a
form other than shares of Common Stock, the shares that would have been
delivered had there been no such cash or other settlement shall not be counted
against the Share Limit and shall be available for subsequent awards under this
Plan.

(e)In the event that shares of Common Stock are delivered in respect of a
dividend equivalent right granted under this Plan, the number of shares
delivered with respect to the award shall be counted against the Share
Limit.  (For purposes of clarity, if 1,000 dividend equivalent rights are
granted and outstanding when the Corporation pays a dividend, and 50 shares are
delivered in payment of those rights with respect to that dividend, 50 shares
shall be counted against the Share Limit).  Except as otherwise provided by the
Administrator, shares delivered in respect of dividend equivalent rights shall
not count against any individual award limit under this Plan other than the
aggregate Share Limit.

(f)The Corporation may not increase the Share Limit by repurchasing shares of
Common Stock on the market (by using cash received through the exercise of stock
options or otherwise).

Refer to Section 8.10 for application of the share limits of this Plan,
including the limits in Sections 4.2 and 4.3, with respect to assumed
awards.  Each of the numerical limits and references in Sections 4.2 and 4.3,
and in this Section 4.4, is subject to adjustment as contemplated by Section
4.3, Section 7 and Section 8.10.

4.5



No Fractional Shares; Minimum Issue.    Unless otherwise expressly provided by
the Administrator, no fractional shares shall be delivered under this Plan.  The
Administrator may






pay cash in lieu of any fractional shares in settlements of awards under this
Plan.  The Administrator may from time to time impose a limit (of not greater
than 100 shares) on the minimum number of shares that may be purchased or
exercised as to awards (or any particular award) granted under this Plan unless
(as to any particular award) the total number purchased or exercised is the
total number at the time available for purchase or exercise under the award.

5. AWARDS

5.1



Type and Form of Awards.  The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person.  Awards may be granted
singly, in combination or in tandem.  Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries.  The types of awards that may be granted
under this Plan are:

5.1.1 Stock Options.  A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator.  An option may be intended as an incentive
stock option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO).  The agreement
evidencing the grant of an option will indicate if the option is intended as an
ISO; otherwise it will be deemed to be a nonqualified stock option.  The maximum
term of each option (ISO or nonqualified) shall be ten (10) years.  The per
share exercise price for each option shall be not less than 100% of the fair
market value of a share of Common Stock on the date of grant of the
option.  When an option is exercised, the exercise price for the shares to be
purchased shall be paid in full in cash or such other method permitted by the
Administrator consistent with Section 5.4.

5.1.2 Additional Rules Applicable to ISOs.  To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options.  In reducing the number of options
treated as ISOs to meet the $100,000 limit, the most recently granted options
shall be reduced first.  To the extent a reduction of simultaneously granted
options is necessary to meet the $100,000 limit, the Administrator may, in the
manner and to the extent permitted by law, designate which shares of Common
Stock are to be treated as shares acquired pursuant to the exercise of an
ISO.  ISOs may only be granted to employees of the Corporation or one of its
subsidiaries (for this purpose, the term “subsidiary” is used as defined in
Section 424(f) of the Code, which generally requires an unbroken chain of
ownership of at least 50% of the total combined voting power of all classes of
stock of each subsidiary in the chain beginning with the Corporation and ending
with the subsidiary in question).  No ISO may be granted to any person who, at
the time the option is granted, owns (or is deemed to own under Section 424(d)
of the Code) shares of outstanding Common Stock possessing more than 10% of the
total combined voting power of all classes of stock of the Corporation, unless
the exercise price of such option is at least 110% of the fair market value of
the stock subject to the option and such option by its terms is not exercisable
after the expiration of five years from the date such option is granted.  If an
otherwise-intended ISO fails to meet the applicable requirements of Section 422
of the Code, the option shall be a nonqualified stock option.








5.1.3 Stock Appreciation Rights.  A stock appreciation right or “SAR” is a right
to receive a payment, in cash and/or Common Stock, equal to the excess of the
fair market value of a specified number of shares of Common Stock on the date
the SAR is exercised over the “base price” of the award, which base price shall
be set forth in the applicable award agreement and shall be not less than 100%
of the fair market value of a share of Common Stock on the date of grant of the
SAR.  The maximum term of a SAR shall be ten (10) years.

5.1.4 Other Awards; Dividend Equivalent Rights.  The other types of awards that
may be granted under this Plan include: (a) stock bonuses, restricted stock,
performance stock, stock units, restricted stock units, deferred shares, phantom
stock or similar rights to purchase or acquire shares, whether at a fixed or
variable price (or no price) or fixed or variable ratio related to the Common
Stock, and any of which may (but need not) be fully vested at grant or vest upon
the passage of time, the occurrence of one or more events, the satisfaction of
performance criteria or other conditions, or any combination thereof; or (b)
cash awards.  The types of cash awards that may be granted under this Plan
include the opportunity to receive a payment for the achievement of one or more
goals established by the Administrator, on such terms as the Administrator may
provide, as well as discretionary cash awards.  Dividend equivalent rights may
be granted as a separate award or in connection with another award under this
Plan; provided, however, that dividend equivalent rights may not be granted as
to a stock option or SAR granted under this Plan.  In addition, any dividends
and/or dividend equivalents as to the portion of an award that is subject to
unsatisfied vesting requirements will be subject to termination and forfeiture
to the same extent as the corresponding portion of the award to which they
relate in the event the applicable vesting requirements are not satisfied.

5.2



Award Agreements.  Each award shall be evidenced by either (1) a written award
agreement in a form approved by the Administrator and executed by the
Corporation by an officer duly authorized to act on its behalf, or (2) an
electronic notice of award grant in a form approved by the Administrator and
recorded by the Corporation (or its designee) in an electronic recordkeeping
system used for the purpose of tracking award grants under this Plan generally
(in each case, an “award agreement”), as the Administrator may provide and, in
each case and if required by the Administrator, executed or otherwise
electronically accepted by the recipient of the award in such form and manner as
the Administrator may require.  The Administrator may authorize any officer of
the Corporation (other than the particular award recipient) to execute any or
all award agreements on behalf of the Corporation.  The award agreement shall
set forth the material terms and conditions of the award as established by the
Administrator consistent with the express limitations of this Plan.

5.3



Deferrals and Settlements.  Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose.  The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan.  The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.

5.4



Consideration for Common Stock or Awards.  The purchase price (if any) for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

·



services rendered by the recipient of such award;








·



cash, check payable to the order of the Corporation, or electronic funds
transfer;

·



notice and third party payment in such manner as may be authorized by the
Administrator;

·



the delivery of previously owned shares of Common Stock;

·



by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

·



subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law.  Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value.  The Corporation will not be obligated to deliver any shares
unless and until it receives full payment of the exercise or purchase price
therefor and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied.  Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay any purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.

5.5



Definition of Fair Market Value.  For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) for a share of Common
Stock on the NASDAQ Stock Market (the “Market”) for the date in question or, if
no sales of Common Stock were reported on the Market on that date, the closing
price (in regular trading) for a share of Common Stock on the Market for the
next preceding day on which sales of Common Stock were reported on the
Market.  The Administrator may, however, provide with respect to one or more
awards that the fair market value shall equal the closing price (in regular
trading) for a share of Common Stock on the Market on the last trading day
preceding the date in question or the average of the high and low trading prices
of a share of Common Stock on the Market for the date in question or the most
recent trading day.  If the Common Stock is no longer listed or is no longer
actively traded on the Market as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the award in the circumstances.  The Administrator
also may adopt a different methodology for determining fair market value with
respect to one or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular award(s) (for example, and without limitation, the Administrator may
provide that fair market value for purposes of one or more awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date). 

5.6 Transfer Restrictions.

5.6.1 Limitations on Exercise and Transfer.  Unless otherwise expressly provided
in (or pursuant to) this Section 5.6 or required by applicable law: (a) all
awards are non-transferable and shall not be subject in any manner to sale,
transfer, anticipation, alienation, assignment, pledge, encumbrance or charge;
(b) awards shall be exercised only by the participant; and (c) amounts payable
or shares issuable pursuant to any award shall be delivered only to (or for the
account of) the participant.








5.6.1 Exceptions.  The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing.  Any permitted
transfer shall be subject to compliance with applicable federal and state
securities laws and shall not be for value (other than nominal consideration,
settlement of marital property rights, or for interests in an entity in which
more than 50% of the voting interests are held by the Eligible Person or by the
Eligible Person’s family members).

5.6.1 Further Exceptions to Limits on Transfer.  The exercise and transfer
restrictions in Section 5.6.1 shall not apply to:

(a)transfers to the Corporation (for example, in connection with the expiration
or termination of the award),

(b)the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

(c)subject to any applicable limitations on ISOs, transfers to a family member
(or former family member) pursuant to a domestic relations order if received by
the Administrator,

(d)if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

(e)the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and any
limitations imposed by the Administrator.

5.7



International Awards.  One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries outside of the
United States.  Any awards granted to such persons may be granted pursuant to
the terms and conditions of any applicable sub-plans, if any, appended to this
Plan and approved by the Administrator from time to time.  The awards so granted
need not comply with other specific terms of this Plan, provided that
stockholder approval of any deviation from the specific terms of this Plan is
not required by applicable law or any applicable listing agency.

6. EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS

6.1



General.  The Administrator shall establish the effect (if any) of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award.  If the participant is not an employee of the
Corporation or one of its Subsidiaries, is not a member of the Board and
provides other services to the Corporation or one of its Subsidiaries, the
Administrator shall be the sole judge for purposes of this Plan (unless a
contract or the award otherwise provides) of whether the participant continues
to render services to the Corporation or one of its Subsidiaries and the date,
if any, upon which such services shall be deemed to have terminated.

6.2



Events Not Deemed Terminations of Employment.  Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence






authorized by the Corporation or one of its Subsidiaries, or the Administrator;
provided that, unless reemployment upon the expiration of such leave is
guaranteed by contract or law or the Administrator otherwise provides, such
leave is for a period of not more than three months.  In the case of any
employee of the Corporation or one of its Subsidiaries on an approved leave of
absence, continued vesting of the award while on leave from the employ of the
Corporation or one of its Subsidiaries may be suspended until the employee
returns to service, unless the Administrator otherwise provides or applicable
law otherwise requires.  In no event shall an award be exercised after the
expiration of any applicable maximum term of the award.

6.3



Effect of Change of Subsidiary Status.  For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

7. ADJUSTMENTS; ACCELERATION

7.1 Adjustments.

(a)Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, conversion or other
reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust: (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan); (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards; (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards; and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

(b)Without limiting the generality of Section 3.4, any good faith determination
by the Administrator as to whether an adjustment is required in the
circumstances pursuant to this Section 7.1, and the extent and nature of any
such adjustment, shall be conclusive and binding on all persons.

7.2 Corporate Transactions - Assumption and Termination of Awards. 

(a)Upon any event in which the Corporation does not survive, or does not survive
as a public company in respect of its Common Stock (including, without
limitation, a dissolution, merger, combination, consolidation, conversion,
exchange of securities, or other reorganization, or a sale of all or
substantially all of the business, stock or assets of the Corporation, in any
case in connection with which the Corporation does not survive or does not
survive as a public company in respect of its Common Stock), then the
Administrator may make provision for a cash payment in settlement of, or for the
termination, assumption, substitution or exchange of any or all outstanding
awards or the cash, securities or property deliverable to the holder of any or
all






outstanding awards, based upon, to the extent relevant under the circumstances,
the distribution or consideration payable to holders of the Common Stock upon or
in respect of such event.  Upon the occurrence of any event described in the
preceding sentence in connection with which the Administrator has made provision
for the award to be terminated (and the Administrator has not made a provision
for the substitution, assumption, exchange or other continuation or settlement
of the award): (1) unless otherwise provided in the applicable award agreement,
each then-outstanding option and SAR shall become fully vested, all shares of
restricted stock then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is then outstanding shall become
payable to the holder of such award (with any performance goals applicable to
the award in each case being deemed met, unless otherwise provided in the award
agreement, at the “target” performance level); and (2) each award (including any
award or portion thereof that, by its terms, does not accelerate and vest in the
circumstances) shall terminate upon the related event; provided that the holder
of an option or SAR shall be given reasonable advance notice of the impending
termination and a reasonable opportunity to exercise his or her outstanding
vested options and SARs (after giving effect to any accelerated vesting required
in the circumstances) in accordance with their terms before the termination of
such awards (except that in no case shall more than ten days’ notice of the
impending termination be required and any acceleration of vesting and any
exercise of any portion of an award that is so accelerated may be made
contingent upon the actual occurrence of the event).

(b)Without limiting the preceding paragraph, in connection with any event
referred to in the preceding paragraph or any change in control event defined in
any applicable award agreement, the Administrator may, in its discretion,
provide for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.

(c)For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an event referred to above in this Section 7.2, and/or
is assumed and continued by the surviving entity following such event
(including, without limitation, an entity that, as a result of such event, owns
the Corporation or all or substantially all of the Corporation’s assets directly
or through one or more subsidiaries (a “Parent”)), and confers the right to
purchase or receive, as applicable and subject to vesting and the other terms
and conditions of the award, for each share of Common Stock subject to the award
immediately prior to the event, the consideration (whether cash, shares, or
other securities or property) received in the event by the stockholders of the
Corporation for each share of Common Stock sold or exchanged in such event (or
the consideration received by a majority of the stockholders participating in
such event if the stockholders were offered a choice of consideration);
provided, however, that if the consideration offered for a share of Common Stock
in the event is not solely the ordinary common stock of a successor corporation
or a Parent, the Administrator may provide for the consideration to be received
upon exercise or payment of the award, for each share subject to the award, to
be solely ordinary common stock of the successor corporation or a Parent equal
in fair market value to the per share consideration received by the stockholders
participating in the event.

(d)The Administrator may adopt such valuation methodologies for outstanding
awards as it deems reasonable in the event of a cash or property settlement and,
in the case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. In the case of an option, SAR or similar right as to which
the per share amount payable upon or in respect of such event is less than or
equal to the exercise or base price of the award, the Administrator may
terminate such award in connection with an event referred to in this Section 7.2
without any payment in respect of such award.








(e)In any of the events referred to in this Section 7.2, the Administrator may
take such action contemplated by this Section 7.2 prior to such event (as
opposed to on the occurrence of such event) to the extent that the Administrator
deems the action necessary to permit the participant to realize the benefits
intended to be conveyed with respect to the underlying shares.  Without limiting
the generality of the foregoing, the Administrator may deem an acceleration
and/or termination to occur immediately prior to the applicable event and, in
such circumstances, will reinstate the original terms of the award if an event
giving rise to an acceleration and/or termination does not occur.

(f)Without limiting the generality of Section 3.4, any good faith determination
by the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

(g)The Administrator may override the provisions of this Section 7.2 by express
provision in the award agreement and may accord any Eligible Person a right to
refuse any acceleration, whether pursuant to the award agreement or otherwise,
in such circumstances as the Administrator may approve.  The portion of any ISO
accelerated in connection with an event referred to in this Section 7.2 (or such
other circumstances as may trigger accelerated vesting of the award) shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded.  To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.

8. OTHER PROVISIONS

8.1



Compliance with Laws.  This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel for the Corporation, be
necessary or advisable in connection therewith.  The person acquiring any
securities under this Plan will, if requested by the Corporation or one of its
Subsidiaries, provide such assurances and representations to the Corporation or
one of its Subsidiaries as the Administrator may deem necessary or desirable to
assure compliance with all applicable legal and accounting requirements.

8.2



No Rights to Award.  No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

8.3



No Employment/Service Contract.  Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without
cause.  Nothing in this Section 8.3, however, is intended to adversely affect
any express independent right of such person under a separate employment or
service contract other than an award agreement.

8.4



Plan Not Funded.  Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards.  No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by






reason of any award hereunder.  Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person.  To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

8.5



Tax Withholding.  Upon any exercise, vesting, or payment of any award, or upon
the disposition of shares of Common Stock acquired pursuant to the exercise of
an ISO prior to satisfaction of the holding period requirements of Section 422
of the Code, or upon any other tax withholding event with respect to any award,
arrangements satisfactory to the Corporation shall be made to provide for any
taxes the Corporation or any of its Subsidiaries may be required or permitted to
withhold with respect to such award event or payment.  Such arrangements may
include (but are not limited to) any one of (or a combination of) the following:

(a)The Corporation or one of its Subsidiaries shall have the right to require
the participant (or the participant’s personal representative or beneficiary, as
the case may be) to pay or provide for payment of the amount of any taxes which
the Corporation or one of its Subsidiaries may be required or permitted to
withhold with respect to such award event or payment.

(b)The Corporation or one of its Subsidiaries shall have the right to deduct
from any amount otherwise payable in cash (whether related to the award or
otherwise) to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the amount of any taxes which the Corporation
or one of its Subsidiaries may be required or permitted to withhold with respect
to such award event or payment.

(c)In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy any applicable
withholding obligation on exercise, vesting or payment.

8.6 Effective Date, Termination and Suspension, Amendments.

8.6.1 Effective Date.  This Plan is effective as of April 5, 2019, the date of
its approval by the Board (the “Effective Date”).  This Plan shall be submitted
for and subject to stockholder approval no later than twelve months after the
Effective Date.  Unless earlier terminated by the Board and subject to any
extension that may be approved by stockholders, this Plan shall terminate at the
close of business on the day before the tenth anniversary of the Effective
Date.  After the termination of this Plan either upon such stated termination
date or its earlier termination by the Board, no additional awards may be
granted under this Plan, but previously granted awards (and the authority of the
Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.








8.6.2 Board Authorization.  The Board may, at any time, terminate or, from time
to time, amend, modify or suspend this Plan, in whole or in part.  No awards may
be granted during any period that the Board suspends this Plan.

8.6.3 Stockholder Approval.  To the extent then required by applicable law, or
deemed necessary or advisable by the Board, any amendment to this Plan shall be
subject to stockholder approval.

8.6.4 Amendments to Awards.  Without limiting any other express authority of the
Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards.  Any amendment or other action that would constitute a
repricing of an award is subject to the no-repricing provision of Section 3.3.

8.6.5 Limitations on Amendments to Plan and Awards.  No amendment, suspension or
termination of this Plan or amendment of any outstanding award agreement shall,
without written consent of the participant, affect in any manner materially
adverse to the participant any rights or benefits of the participant or
obligations of the Corporation under any award granted under this Plan prior to
the effective date of such change.  Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

8.7



Privileges of Stock Ownership.  Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant.  Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a stockholder for which a record date is prior
to such date of delivery.

8.8 Governing Law; Severability.

8.8.1 Choice of Law.  This Plan, the awards, all documents evidencing awards and
all other related documents shall be governed by, and construed in accordance
with the laws of the State of Delaware, notwithstanding any Delaware or other
conflict of law provision to the contrary.

8.8.1 Severability.  If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

8.9



Captions.  Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

8.10



Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation.  Awards may be granted to Eligible Persons in substitution for or
in connection with an assumption of employee stock options, SARs, restricted
stock or other stock-based awards granted by other entities to persons who are
or who will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity.  The awards so
granted need not comply with other specific terms of this Plan, provided the
awards reflect adjustments giving effect to the






assumption or substitution consistent with any conversion applicable to the
common stock (or the securities otherwise subject to the award) in the
transaction and any change in the issuer of the security.  Any shares that are
delivered and any awards that are granted by, or become obligations of, the
Corporation, as a result of the assumption by the Corporation of, or in
substitution for, outstanding awards previously granted or assumed by an
acquired company (or previously granted or assumed by a predecessor employer (or
direct or indirect parent thereof) in the case of persons that become employed
by the Corporation or one of its Subsidiaries in connection with a business or
asset acquisition or similar transaction) shall not be counted against the Share
Limit or other limits on the number of shares available for issuance under this
Plan.

8.11



Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

8.12



No Corporate Action Restriction.  The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof (or any
subcommittees), as the case may be) to make or authorize: (a) any adjustment,
recapitalization, reorganization or other change in the capital structure or
business of the Corporation or any Subsidiary, (b) any merger, amalgamation,
consolidation or change in the ownership of the Corporation or any Subsidiary,
(c) any issue of bonds, debentures, capital, preferred or prior preference stock
ahead of or affecting the capital stock (or the rights thereof) of the
Corporation or any Subsidiary, (d) any dissolution or liquidation of the
Corporation or any Subsidiary, (e) any sale or transfer of all or any part of
the assets or business of the Corporation or any Subsidiary, (f) any other
award, grant, or payment of incentives or other compensation under any other
plan or authority (or any other action with respect to any benefit, incentive or
compensation), or (g) any other corporate act or proceeding by the Corporation
or any Subsidiary.  No participant, beneficiary or any other person shall have
any claim under any award or award agreement against any member of the Board or
the Administrator, or the Corporation or any employees, officers or agents of
the Corporation or any Subsidiary, as a result of any such action.  Awards need
not be structured so as to be deductible for tax purposes.

8.13



Other Company Benefit and Compensation Programs.  Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing.  Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans,
arrangements or authority of the Corporation or its Subsidiaries.

8.14



Clawback Policy.  The awards granted under this Plan are subject to the terms of
the Corporation’s recoupment, clawback or similar policy as it may be in effect
from time to time, as well as any similar provisions of applicable law, any of
which could in certain circumstances require repayment or forfeiture of awards
or any shares of Common Stock or other cash or property received with respect to
the awards (including any value received from a disposition of the shares
acquired upon payment of the awards).



